--------------------------------------------------------------------------------

Exhibit 10.1


HERSHA HOSPITALITY TRUST


Form of Performance Share Award Agreement


THIS AGREEMENT, dated as of the 5th day of August, 2009, between HERSHA
HOSPITALITY TRUST, a Maryland real estate investment trust (the “Company”) and
_______________ (“Participant”), is made pursuant to the terms of the Company’s
2008 Equity Incentive Plan (the “Plan”).  All terms that are used herein that
are defined in the Plan shall have the same meaning given them in the Plan.


1.             Grant of Performance Share Award.  Pursuant to the Plan, on
August 5, 2009 (the “Date of Grant”), the Company granted Participant a
Performance Share Award with respect to ______ shares of Common Stock, subject
to the terms and conditions of the Plan and subject further to the terms and
conditions set forth herein.


2.             Earning the Performance Shares.  Participant shall earn the
Performance Shares, and become entitled to the issuance of shares of Common
Stock in accordance with paragraph 3, to the extent that the following
requirements are satisfied.


(a)           Participant shall earn ______ of the Performance Shares if during
the Measurement Period the VWAP is at least $3.00 but less than
$4.00.  Participant shall earn an additional _____ of the Performance Shares if
during the Measurement Period the VWAP is at least $4.00 but less than
$5.00.  Participant shall earn an additional _______ of the Performance Shares
if during the Measurement Period the VWAP is $5.00 or more.


(b)           If during the Measurement Period the VWAP is at least $3.00,
Participant may earn up to an additional ____ of the Performance Shares.  The
additional Performance Shares, if any, earned under this paragraph 2(b) shall be
determined by the Committee in its discretion following the last day of the
Measurement Period.


(c)           Paragraphs 2(a) and 2(b) to the contrary notwithstanding, all of
the Performance Shares not previously earned shall be earned on a Control Change
Date if Participant remains in the continuous employ of the Company or an
Affiliate from the Date of Grant until the Control Change Date and the Control
Change Date occurs during the Measurement Period..


(d)           Paragraphs 2(a) and 2(b) to the contrary notwithstanding, all of
the Performance Shares not previously earned shall be earned on the date of
Participant’s termination of employment with the Company and its Affiliates if
(i) Participant’s employment with the Company and its Affiliates is terminated
by the Company or an Affiliate without Cause before the last day of the
Measurement Period and (ii) Participant remained in the continuous employ of the
Company or an Affiliate from the Date of Grant until the date that Participant’s
employment ends as described in the preceding clause (i).


(e)           Any Performance Shares that are not earned on or before the date
that Participant’s employment with the Company and its Affiliates ends for any
reason shall be forfeited on the date that such employment ends.

 
 

--------------------------------------------------------------------------------

 

3.              Settlement of Performance Shares.  Performance Shares that are
earned in accordance with paragraph 2 shall be settled by the issuance of shares
of Common Stock to Participant.  The number of shares of Common Stock to be
issued to Participant shall equal the number of Performance Shares earned in
accordance with paragraph 2.  Shares of Common Stock shall be issued in
settlement of earned Performance Shares within ten days after the requirements
of paragraph 2 are satisfied, e.g., within ten days after each of the applicable
VWAP performance criteria are satisfied, within ten days after the Committee’s
determination with respect to Performance Shares earned under paragraph 2(b) and
within ten days after a termination of employment described in paragraph 2(c) or
a Control Change Date.  Shares of Common Stock issued in settlement of earned
Performance Shares shall be vested and nonforfeitable and, subject to the
requirements of applicable securities laws, shall be transferable.


4.             Definitions.  For purposes of this Agreement, the following terms
shall have the definitions set forth below:


(a)           “VWAP” means the volume weighted average of the Fair Market Value
of the Common Stock during a period of twenty consecutive days on which the
Common Stock is traded on the principal exchange on which the Common Stock is
listed for trading.


(b)           “Measurement Period” means the period beginning on the Date of
Grant and ending on August 4, 2010.


(c)           “Cause” has the same meaning as set forth in an employment
agreement between Participant and the Company.  If Participant does not have an
employment agreement with the Company or if such employment agreement does not
define the term “Cause,” then for purposes of this Agreement the term “Cause”
means a termination by the Company or an Affiliate of Participant’s employment
with the Company and its Affiliates on account of:


(i)  Participant’s conviction of a felony;


(ii)  Participant’s theft, embezzlement, misappropriation of, or,
misappropriation of or intentional and malicious infliction of damage to the
Company’s or an Affiliate’s property or business opportunity;


(iii)  Participant’s material breach of any agreement between Participant and
the Company;


(iv)  Participant’s neglect of Participant’s duties or responsibilities to the
Company or an Affiliate or his failure or refusal to follow any written
direction of the Board or any duly constituted committee thereof, which failure
continues for a period of twenty calendar days after the Company provides
Participant written notice thereof; or


(v)  Participant’s abuse of alcohol, drugs or other substances or his engaging
in other deviant personal activities in a manner that, in the reasonable
judgment of the Board, adversely affects the reputation, goodwill or business
position of the Company.

 
 

--------------------------------------------------------------------------------

 

5.             Shareholder Rights.  Participant will have no rights as a
shareholder of the Company with respect to the Performance Shares unless and
until shares of Common Stock are issued in settlement of earned Performance
Shares.


6.             No Right to Continued Employment.  This Agreement does not confer
upon Participant any right with respect to continuance of employment by the
Company or an Affiliate, nor shall it interfere in any way with the right of the
Company or an Affiliate to terminate Participant’s employment at any time.


7.             Change in Capital Structure.  In accordance with the terms of the
Plan, the terms of this Performance Share Award shall be adjusted as the Board
determines is equitably required in the event the Company effects one or more
stock dividends, stock split-ups, subdivisions or consolidations of shares or
other similar changes in capitalization.


8.             Governing Law.  This Agreement shall be governed by the laws of
the State of Maryland (other than any choice-of-law provisions that would
require the application of the laws of a State other than the State of
Maryland).


9.             Conflicts.  In the event of any conflict between the provisions
of the Plan as in effect on the Date of Grant and the provisions of this
Agreement, the provisions of the Plan shall govern.  All reference herein to the
Plan shall mean the Plan as in effect on the Award Date.


10.           Participant Bound by Plan.  Participant hereby acknowledges that a
copy of the Plan has been made available to Participant and Participant agrees
to be bound by all the terms and provisions thereof.


11.           Binding Effect.  Subject to the limitations stated above and in
the Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of the Participant and the
successors of the Company.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on its
behalf, and the Participant has affixed his signature hereto.



 
HERSHA HOSPITALITY TRUST
                   
By
 
   
Name:
     
Title:
                     
PARTICIPANT
                         
Name:
   

 
 

--------------------------------------------------------------------------------